Ingraham, J.
(dissenting):
I dissent. It is conceded that there was presented a fair question as to whether the defendant was or was not justified in killing the *194deceased. As I understand the prevailing opinion, it is also conceded that there was no error in the charge of .the court as delivered. There was no exception to the charge, and no request to charge that the court refused. The judgment is reversed because it is claimed that the court failed to explicitly charge that if .there was upon the whole case a. reasonable doubt as to whether the defendant was justified in taking life, the defendant was entitled to the benefit of that doubt. -The court charged that if the jury should conclude that the defendant was guilty upon the evidence, beyond a reasonable doubt, of manslaughter in the first degree, their verdict should be guilty as charged in the indictment. ' That if the jury “ can conscientiously say, ‘ Well, I have a reasonable doubt, on the evidence, as to whether this man is guilty or innocent,’ then it is proper that he should be acquitted.” If the defendant was justified in taking the life of the deceased, he was not guilty as charged in the indictment, and so the jury were told in express terms, and I think the charge of the court covered the position taken, in the'prevailing opinion, that if there was a reasonable doubt as to whether or not the defendant was justified, he was entitled to the benefit of that doubt. The court was not requested to specifically state to the jury that this reasonable doubt was applicable to the question of justification. There was no request to charge upon the subject. The charge, as delivered,' was satisfactory to the defendant.; he was defended by experienced counsel, was himself examined as a witness, and produced all the. testimony that lie desired. To say that in such a case, because the charge of the court was not as full upon a question of law as .the defendant would have been entitled to had he requested it, when he did not call the attention of the court to the omission to charge upon the subject, justifies a reversal, is adding a new element of uncertainty in the administration of the criminal law. If a judgment is to be reversed because the court has not charged fully upon a particular question of law, where no request of the defendant was refused, where there was no exception to the charge and where the attention of the court was not called to the omission, but few convictions in criminal cases could stand. The defendant was entitled to a fair trial. Tie was entitled to have the question as to his guilt or innocence fairly submitted to a jury, but when that was done and the charge as deli-w*195ered was satisfactory, no objection or exception to it having been taken, the fact that the charge was not as full upon a particular question as an appellate court thinks it should have been, should not, I think, be considered a reason for a reversal. I think the courts of this State have gone far enough in reversing judgments in the absence of an exception taken at the trial, and as a mere omission to charge a proposition of law that the defendant did not request, where the omission was not called to the attention of the court, has never been, so far as I know, a ground of reversal, I am not willing to concur in adding it as a ground for reversal.
Judgment reversed and new trial granted.